FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KALE VORAK,                                      No. 14-36112

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00335-SMJ

 v.
                                                 MEMORANDUM*
JOHN SERVATIUS, individually;
CHUCK PRATHER, Individually, AKA
Charles Prather, AKA Charles E. Prather,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                   Salvador Mendoza, Jr., District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Washington state prisoner Kale Vorak appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a First

Amendment retaliation claim arising out of the filing of prison grievances. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Brodheim v. Cry,

584 F.3d 1262, 1267 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Vorak failed

to raise a genuine dispute of material fact as to whether defendants acted with a

retaliatory motive or whether there was an absence of legitimate correctional goals

for defendants’ conduct. See id. at 1269 (setting forth the elements of a retaliation

claim in the prison context); Wood v. Yordy, 753 F.3d 899, 905 (9th Cir. 2014)

(“[M]ere speculation that defendants acted out of retaliation is not sufficient.”);

Pratt v. Rowland, 65 F.3d 802, 806-07 (9th Cir. 1995) (explaining that it is the

plaintiff’s burden to prove the absence of a legitimate correctional goal and that

courts “should afford appropriate deference and flexibility to prison officials”

when evaluating proffered legitimate goals (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                           2                                    14-36112